IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00008-CR

HAROLD BAREFIELD,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                         From the County Court at Law
                            Navarro County, Texas
                          Trial Court No. C-35172-CR


                                     ORDER


      Harold Barefield’s Motion for Rehearing is denied.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 27, 2015